     Case: 1:18-cr-00278 Document #: 59 Filed: 05/13/19 Page 1 of 6 PageID #:246




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )       No. 18 CR 278
               v.                              )
                                               )
ERNESTO GODINEZ                                )

                            Motion In Limine to Bar Gang Evidence

       Now Comes the Defendant, ERNESTO GODINEZ, by his attorneys Lawrence H. Hyman

and Gal Pissetzky, and moves this Honorable Court to bar gang evidence and expert testimony of

Christopher Chmelar, and in support thereof, states as follows:

   A. Gang Evidence Should Be Barred Pursuant to Rules 401 and 403

       The issues at this trial will involve whether Mr. Godinez shot an undercover ATF Agent.

The evidence does not indicate that the crime in question was a gang-related event, nor that Mr.

Godinez has a gang association, issues that carry substantial potential for unfair prejudice. The

danger at trial of allowing the government to refer to Mr. Godinez as a gang member or to raise

the issue of gangs is obvious in light of the lack of evidence. Such labels are unduly

inflammatory - triggering preexisting stereotypes in the minds of jurors concerning gang

members. See Fed. R. Civ. P. 403; Charles v. Cotter, 867 F Supp. 648, 657 (N.D. Ill. 1994)

(Castillo, J.) (identifying Section 1983 plaintiff as a gang member would be "unfairly prejudicial

as it encourages the inference that [he] is an evil and menacing person"). Thus, "[b]ecause of the

substantial risk of unfair prejudice, [the Seventh Circuit] require[s] district courts to give careful

consideration to determining the admissibility of gang membership evidence." United States v.

Henning, 114 F.3d 1192, 1997 WL 267860 (7th Cir. May 7, 1997).
    Case: 1:18-cr-00278 Document #: 59 Filed: 05/13/19 Page 2 of 6 PageID #:247




       As the Seventh Circuit explained in reversing a district court for failing to exclude

references to an affiliation with a gang called the Diablos: “[T]he danger of unfair prejudice

stemming from the admission of the gang evidence in this case was substantial. Gangs generally

arouse negative connotations and often invoke images of criminal activity and deviant behavior.

There is therefore always the possibility that a jury will attach a propensity for committing crimes

to [people] who are affiliated with gangs or that a jury's negative feelings towards gangs will

influence its verdict. Guilt by association is a genuine concern whenever gang evidence is

admitted.” United States v. Irvin, 87 F.3d 860, 865-67 (7th Cir. 1996).

       In this case, the prejudice will be all the more unfair because any association between

members of a gang and Mr. Godinez is not relevant to the charges. In that vein, any arguable

probative value of such a label is, at best, de minimis. Compare United States v. Lewis, 910 F.2d

1367, 1372 (7th Cir. 1990) (gang membership admissible where joint venture was element of

prosecutor's case). Notwithstanding the lack of any genuinely probative value, the government

undoubtedly would love nothing more than to "discredit" Mr. Godinez by this alleged association.

Therefore, this court should bar the introduction of evidence of any gang membership.

       The probative value of the evidence regarding gang member affiliation is outweighed by

the resulting prejudice and confusion in violation of Federal Rule of Evidence 403. Under FRE

401 and 403, the government should not be permitted to attempt to confuse the issues by

"smearing" Mr. Godinez in this manner. This is not to say that gang membership is never relevant

in the criminal trial. Indeed, gang membership can be key to establishing criminal intent or

agreement to conspire. See United States v. Thomas, 86 F.3d 647, 652 (7th Cir.1996) (gang

evidence was relevant to demonstrate conspiracy and relationship between defendants); United

States v. Sargent, 98 F.3d 325, 328 (7th Cir. 1996) (gang membership can be used to establish



                                                     2
     Case: 1:18-cr-00278 Document #: 59 Filed: 05/13/19 Page 3 of 6 PageID #:248




criminal intent or agreement to conspire). However, the government has not alleged nor has it

produced any evidence that Mr. Godinez was privy to any conspiracy or that there is any relevant

criminal intent that attaches to the issues in this case. Given the case law urging extreme caution

on such evidence, all references to Mr. Godinez’s alleged gang affiliation must be barred as

insufficiently probative and highly prejudicial.

   B. Gang Evidence Expert Should Be Barred

       The government gave notice that it intends to call Officer Christopher Chmelar to testify as an

expert on Chicago street gangs and how said gangs operate, specifically as it relates to the Latin

Saints. Aside from Officer Chmelar’s testimony, however, the government will not introduce any

other evidence that the allegations in this case stemmed from gang related activity. The

government simply does not possess any evidence to establish that the shooting of agent Crump

was gang related. Officer Chmelar’s “testimony had no tendency whatsoever to make the existence

of any fact of consequence to the government's case in chief either more or less probable than it

would have been without his testimony. Clearly, then, in the context of the government's case in

chief, [officer Chmelar's] opinion testimony lacked substantial relevance to any matter in issue,

and [is] therefore not admissible.” United States v. Hall 653 F.2d 1002, 1006 (5th Cir.

1981)(internal quotations omitted); See also Fed.R.Ev. 401 and 402.

       In United States v. Young, an agent’s expert testimony was admitted in a conspiracy case

against a heroin courier to bridge the gap between defendant’s conduct and criminal activity. 745

F.2d 733, 761 (2nd Cir. 1984) The court held that the expert opinion “did not carry the day but

was still deemed admissible because it ‘was not used to explain the absence of any corroborating

physical evidence in the government’s case, but was instead used to explain physical evidence that




                                                     3
     Case: 1:18-cr-00278 Document #: 59 Filed: 05/13/19 Page 4 of 6 PageID #:249




was in the case.’” United States v. Garcia, 919 F.3d 489, 501 (7th Cir. 2019) (quoting United

States v. Young, 745 F.2d at 761)

       The Young court cautioned, however, the use of such expert opinion because it was

“offered to establish that ambiguous conduct constitutes criminal activity.” Id. at 765 (Newman,

J., concurring). Judge Newman explained that one must question whether an [experienced

narcotics agent] expert’s opinion that the events he observes constitute a drug transaction provides

very much, if any, assistance to a jury, beyond whatever inference is available to be drawn by the

jury from all the evidence.... Whatever slight probative value arises from a narcotics expert’s

personal opinion that an observed transaction involved a sale of drugs must be carefully weighed

against the distinct risk of prejudice. The ‘aura of special reliability and trustworthiness’

surrounding expert testimony, which ought to caution its use, especially when offered by the

prosecution in criminal cases, poses a special risk in a case of this sort. That risk arises because

the jury may infer that the agent’s opinion about the criminal nature of the defendant’s activity is

based on knowledge of the defendant beyond the evidence at trial....The hazard of permitting the

opinion in evidence ought to make courts cautious in assessing the sufficiency of a case based

heavily on such an opinion. If the observed actions of a defendant do not establish a prima facie

case, I do not believe that an expert’s opinion that his actions are criminal may carry the

prosecution’s proof above the requisite line. It is one thing to permit a jury to weigh that opinion

in considering an otherwise adequate case; it is quite another matter to let that opinion salvage an

insufficient case. Id. at 765-66 (internal citations omitted); see also United States v. Boissoneault,

926 F.2d 230, 234-35 (2d Cir. 1991) (reversing conviction for possession of cocaine with intent to

distribute and endorsing Judge Newman’s concurrence in Young; agent’s expert opinion could not

supply sufficient evidentiary basis to infer intent to distribute beyond reasonable doubt); United



                                                      4
        Case: 1:18-cr-00278 Document #: 59 Filed: 05/13/19 Page 5 of 6 PageID #:250




States v. Sette, 334 F.2d 267, 269 (2d Cir. 1964) (reversing conviction because sole evidence that

defendant engaged in illegal gambling was two agents’ “opinion testimony” based on “their

observations and their general knowledge of the gambling business”; this did not “suffice[ ] to

make a case for the jury” where agents “utterly failed” to follow through on surveillance and other

evidence-gathering efforts—“the proper and recognized manner of proving” the offense).1

           In our case, the government’s entire purpose in calling Officer Chmelar is to inflame the

jury’s emotions and put fear in the jurors so they will convict Mr. Godinez without considering

the relevant evidence. The government will not produce one shred of relevant evidence that the

shooting of Agent Crump was gang related, that the shooter knew Agent Crump was a law

enforcement agent or a rival gang member, or that the shooter acted as a gang member to advance

his gang’s objectives. The suggested opinion testimony has no relevancy to any matter that is at

issue in this case. The government must prove that Mr. Godinez shot Agent Crump. Inventing a

motive for the shooting by calling Officer Chmelar, without any other corroborating evidence, is

not only highly prejudicial but also not relevant and not an element that the government has to

prove.

                                                Respectfully submitted,

                                                /s/ Lawrence H. Hyman
                                                Lawrence H. Hyman
                                                LAWRENCE H. HYMAN & ASSOCIATES
                                                Attorney for Defendant, ERNESTO GODINEZ
                                                111 West Washington Street
                                                Suite 1025
                                                Chicago, Illinois 60602
                                                (T): (312) 346-6766
                                                (F): (312) 346-9688
                                                (E): hymanlaw@lhyman.com




1
    Quoting from Garcia, 919 F.3d at 502-503.

                                                      5
    Case: 1:18-cr-00278 Document #: 59 Filed: 05/13/19 Page 6 of 6 PageID #:251




                                   CERTIFICATE OF SERVICE

         The undersigned, Gal Pissetzky, hereby certifies that in accordance with Fed.R.Crim.P.
49, Fed.R.Civ.P. 5, and the General Order on Electronic Case Filing (ECF), the Motion In
Limine to Bar Gamg Evidence was served on May 13, 2019 pursuant to the district court’s ECF
filers to the following:

       To:    AUSA Kavitha J. Babu
              AUSA Nicholas J. Eichenseer
              United States Attorney’s Office
              219 S. Dearborn Street, 5th Floor
              Chicago, IL 60604-2029

                                            Respectfully submitted,

                                            /s/ Gal Pissetzky
                                            Gal Pissetzky
                                            53 W. Jackson Blvd., Suite 1515
                                            Chicago IL 60604
                                            (312)566-9900




                                                   6
